Citation Nr: 0734728	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  99-01 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for claimed 
hypothyroidism, to include as due to undiagnosed illness.  

2.  Entitlement to service connection for claimed alopecia 
totalis with brittle nails, to include as due to undiagnosed 
illness.  




REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from August 1986 to 
September 1992, including service in the Persian Gulf.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the RO.  

A July 2002 Board decision denied service connection for 
hypothyroidism.  The veteran appealed the denial to the 
United States Court of Appeals for Veterans Claims (Court).  

The July 2002 Board decision was vacated and remanded by a 
Court Order in June 2003, based on a June 2003 Joint Motion 
For Remand, because it was concluded that VA had not complied 
with the Veterans Claims Act of 2000 (VCAA).  

In October 2003, the Board remanded the issue of service 
connection for alopecia totalis, to include brittle nails, 
including as due to an undiagnosed illness, to the RO for 
additional development.  

In December 2003, the Board remanded the issue of service 
connection for hypothyroidism to the RO for additional 
development.  

A December 2004 Board decision denied the veteran's claims of 
service connection for hypothyroidism and for alopecia 
totalis, to include brittle nails, including as due to an 
undiagnosed illness.  The veteran appealed the denial to the 
Court.  

The December 2004 Board decision was vacated and remanded by 
a Court Order in March 2006, based on a February 2006 Joint 
Motion For Remand, because it was concluded that the medical 
opinions of record did not fully address the questions posed 
by the Board.  

This case was remanded in August 2006 by the Board to the RO, 
based on the February 2006 Joint Motion and the March 2006 
Court Order, for additional development.  



FINDINGS OF FACT

1.  The currently demonstrated hypothyroidism is shown as 
likely as not to have had its clinical onset during the 
veteran's period of active service.  

2.  The preexisting alopecia totalis is shown as likely as to 
have increased in severity beyond natural progress during the 
veteran's period of military service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by hypothyroidism is due to disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).  

2.  By extending the benefit of the doubt to the veteran, his 
preexisting disability manifested by alopecia totalis, with 
brittle nails, was aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  

Under the facts presented in this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

Given that the action taken hereinbelow is fully favorable to 
the veteran, further discussion of the VA's duty to notify 
and to assist the veteran is not required.  


Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  

Additionally, service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility 
and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 
(1999).  

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and by showing that the condition was not 
aggravated in service.  VAOPGCPREC 3-03; 69 Fed. Reg. 25178 
(2004).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  

A preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).  

Evidence of the veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  

If the disorder becomes worse during service and then 
improves due to in-service treatment to the point that it was 
no more disabling than it was at entrance into service, the 
disorder is not presumed to have been aggravated by service.  
Verdon v. Brown, 8 Vet. App. 529 (1996).  


Analysis

A veteran is presumed to be in sound condition, except for 
defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111.  

In this case, alopecia totalis was noted in the veteran's 
preservice medical history reports dated in June 1986, which 
is just prior to service entrance.  

The Board concludes, based on this record, that, because 
alopecia totalis was noted when the veteran was examined and 
accepted for service, the presumption of soundness on service 
entrance cannot arise in this case with respect to this 
condition.  

Therefore, the Board must next determine whether the 
veteran's preexisting alopecia totalis underwent an increase 
in severity during his active military service.  See, in 
general, 38 U.S.C.A. § 1153.  

As noted above, a preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Aggravation for purposes of VA compensation benefits requires 
more than that a preexisting disorder become intermittently 
symptomatic during service; rather, there must be permanent 
advancement of the underlying pathology.  

Furthermore, temporary or intermittent flare-ups of a 
preexisting disease during service are not sufficient to be 
considered aggravation of the disease unless the underlying 
condition, as contrasted to symptoms, is worsened.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. 
App. 529, 536-7 (1996).  

The veteran's June 1986 medical history report reveals that 
he had developed global alopecia in 1984, prior to service, 
and that his hair began to grow back again one year prior to 
the medical history report but came out white.  

It was reported in July 1986 that no cause had been found for 
the alopecia.  His hair began to grow back in patches in 
December 1987.  He had alopecia over approximately 60-65 
percent of his scalp in October 1988.  His scalp was without 
hair in March 1992.  

Based on this evidence, the Board finds that the veteran's 
alopecia increased in severity during service because he was 
able to grow white hair prior to entering service, but did 
not have any hair on his scalp in March 1992.  

Although a VA examiner initially noted in February 2004 that 
the veteran's alopecia was less likely than not related to 
service, he added that it was possible that the veteran's 
alopecia could have worsened during service but it was also 
possible that the current condition was the result of natural 
progression.  

The same examiner noted in a June 2004 Memorandum that it was 
impossible to determine without speculation whether the 
veteran's alopecia totalis had worsened during service.  

Another VA examiner in January 2007 noted that the veteran's 
alopecia totalis started prior to service but worsened a 
great deal after the veteran had returned from the Gulf War 
and was out of service.  

The VA examiner concluded that, although it could not be 
determined if the alopecia totalis underwent a permanent 
worsening in service beyond normal progression without 
resorting to speculation, the veteran indicated that the 
worsening occurred after he left service.  

Based on these recorded opinions, the Board finds the 
evidentiary record to be in relative equipoise in showing 
that the preexisting alopecia totalis with brittle nails as 
likely as not underwent an increase in severity beyond 
natural progress.  When, as in this case, the evidence for 
and against a claim is in relative equipoise, the claim is 
granted.  38 C.F.R. § 3.102.  

Consequently, by extending the benefit of the veteran, 
service connection for alopecia totalis, with brittle nails, 
is warranted in this case.  

Additionally, the Board finds that there is some medical 
support in the record that suggests a relationship between 
alopecia and hypothyroidism, as discussed by the VA examiner 
in January 2007.  

While the nature of this involvement is not clear, the Board 
finds some basis for a relating the veteran's development of 
hypothyroidism as an adult to events or incidents during his 
six years of active service, including duty in the Persian 
Gulf.  Significantly, the question of whether the veteran had 
thyroid disease, while raised in service, is not shown to 
have been fully addressed or answered therein.  

In addition, the evidence show that elevated levels of TSH, 
indicative of hypothyroidism, were fist reported beginning in 
April 1995, only about two and a half years after service 
discharge.  Given its overall review of the record, the Board 
now finds that the currently demonstrated hypothyroidism as 
likely as not had its clinical onset during his period of 
active service.  

By extending the benefit of the doubt to the veteran, service 
connection for hypothyroidism is warranted.  



ORDER

Service connection for hypothyroidism is granted.  

Service connection for alopecia totalis with brittle nails is 
granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


